Citation Nr: 1733253	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  09-27 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel







INTRODUCTION

The Veteran had active service from January 1983 to June 1984. 

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In January 2012, the RO, in pertinent part, denied service connection for bilateral hearing loss. The Veteran filed a notice of disagreement and perfected the appeal. Thereafter, in September 2012, the RO granted service connection for hearing loss of the left ear. This represented a complete grant of the benefit sought on appeal as to the issue of service connection for hearing loss of the left ear. The issue of entitlement to service connection for right ear hearing loss remained in appellate status. Following the September 2012 grant of service connection for sensorineural hearing loss of the left ear, in November 2012, the Veteran expressed disagreement with the initial noncompensable disability rating that was assigned, and timely filed a substantive appeal. In May 2016, the Board remanded the issues of entitlement to service connection for right ear hearing loss and the initial evaluation of left ear hearing loss. While the appeal was in remand status, service connection for right ear hearing loss was granted in an August 2016 rating decision. The resulting issue was characterized as entitlement to an initial compensable evaluation for bilateral hearing loss.

This matter was previously remanded by the Board in December 2013, April 2015, May 2016, and December 2016. As will be discussed further below, the Board finds that the remand directives have been substantially complied with, and the matter is now properly before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board notes that in January 2008, the RO determined that new and material evidence had not been received to reopen a previously denied claims of service connection for a postoperative nasal polyp disorder, and denied service connection for a back disability. However, the RO has granted service connection for the claimed back disability and for rhinitis, sinusitis, anosmia (loss of sense of smell), and hypogeusia (loss of sense of taste) as residuals of in-service sinus surgery. As these awards constitute a full grant of the benefits sought on appeal, these issues are no longer in appellate status and will not be addressed by the Board.

In February 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ). A transcript has been associated with the file. 

A review of the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system has been conducted and documents that relate to the present appeals have been considered.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service-connected bilateral hearing loss, at its worst, is productive of level VII hearing acuity in the right ear and level I hearing acuity in the left ear (August 2015); and of level II hearing acuity in the right ear and level IV hearing acuity in the left ear (December 2011).


CONCLUSION OF LAW

The criteria for a compensable disability rating for a bilateral hearing loss disability have not been met or approximated. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned. Id. Such notice should be provided to a claimant before the initial unfavorable decision of a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, August 2011 and June 2012 letters provided notice to the Veteran. The letters notified the Veteran of the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and VA's practices in assigning disability ratings and effective dates. Further, the appeal for increased rating arises from the Veteran's disagreement with the initial evaluation following the grant of service connection. Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify is therefore required.

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records, lay statements, private treatment records, Social Security Administrations (SSA) records, and military personnel records with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159 (c)(4). In this case, the Veteran underwent VA examinations in December 2011, August 2012, and August 2015. The examiners noted a review of the Veteran's claims file, reported history, and performed physical examinations. Furthermore, the examinations addressed the appropriate criteria pursuant to the Diagnostic Code (DC). The Board finds the examination reports to be a thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claim for increased rating. See Nieves-Rodriguez v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Additionally, the Veteran was scheduled for an additional VA examination in July 2016, but the Veteran refused the examination based on its location at a VA facility, and instead, requested an examination on a fee basis through a provider who had previously examined him. The Board found that an additional VA examination was warranted, and remanded the matter for a VA examination that complied with the Veteran's request. Thus, the RO complied with the VA's remand, but in February 2017, the Veteran informed the VA that he did not wish to attend the VA examination and the Veteran stated that he wished to proceed with the appeal. Moreover, the Veteran requested that the claim be processed under hardship due to being homeless. As stated by the Court, the "duty to assist is not always a one-way street" and the veteran is obliged to cooperate in the development of the pending claim, to include keeping the VA apprised as to any changes in his mailing address. Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). When a Veteran, without good cause, fails to report for an examination scheduled in conjunction with the claim for increase, the claim for increase shall be denied. See 38 C.F.R. § 3.655 (b) (2016). However, in this case the Veteran has not failed to appear to a scheduled examination, but instead waived such examination. Therefore, given the procedural history of this matter and given the extent of evidence of record, a denial as of a matter of law is not deemed warranted, and the Board will decide this matter based on the evidence of record. See 38 C.F.R. § 3.655 (b) (2016). Thus, the Board will adjudicate the claims based on the evidence of record as it is currently developed.

The Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

II. Compliance with Stegall

As noted in the Introduction, in December 2013, April 2015, May 2016, and December 2016, the Board previously remanded these claims for further development. 

Primarily, in December 2013, the Board remanded the matter for a hearing before the Board. Accordingly, in February 2015, the Veteran testified at a videoconference hearing before the undersigned VLJ, and a transcript of the hearing has been associated with the file. 

In April 2015, the Board remanded the matter to obtain SSA records and to afford the Veteran an audiology examination. Accordingly, SSA records have been associated with the Veteran's electronic claims file, and the Veteran was afforded a VA audiological examination in August 2015. The examiner noted a review of the Veteran's claims file, examined the Veteran in-person, and provided a medical examination report that addressed the appropriate criteria pursuant to the DC.

Furthermore, the Board remanded the matter in May 2016. Specifically, the Board found that an additional request for SSA records must be made because it was unclear whether the Veteran's entire SSA record was previously requested by VA. The May 2016 remand also directed the RO to obtain outstanding treatment records. Accordingly, the request for SSA records was made, and additional SSA records were associated with the electronic claims file in June and July 2010, and additional VA treatment records have been associated with the claims file. 

Last, in December 2016, the Board remanded the matter once again, and directed the RO to schedule the Veteran for a VA examination on a fee basis to determine the severity of his bilateral hearing loss. However, as discussed above, in February 2017, the Veteran informed the VA that he did not wish to attend the VA examination and the Veteran stated that he wished to proceed with the appeal. Thus, in this case, the Veteran has waived such examination, and the Board finds that the RO has substantially complied with his remand directives.

The RO readjudicated the claim and provided an March 2017 Supplemental Statement of the Case (SSOC).

The Board acknowledges that the VA has adequately developed the Veteran's claim by making sufficient efforts to collect the Veteran's records and by providing the Veteran with appropriate notice, the necessary VA examinations, and an SSOC. Therefore, the Board finds that there has been substantial compliance with its prior remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

III. Increased Rating for Bilateral Hearing Loss

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). As a result, a complete medical history of the Veteran is required for a ratings evaluation. This is in order to protect claimants against adverse decisions based on a single, incomplete, or inaccurate report and to enable VA to make a more precise evaluation. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Therefore, under 38 U.S.C.A. § 7104 (West 2014), Board decisions must be based on the entire record, with consideration of all the evidence. However, while the Board must review the entire record, the Board does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000). In addition to a review of the entire record, VA has a duty to acknowledge and consider all regulations which are potentially applicable, and to explain the reasons and bases for its conclusions. 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2014) ; 38 C.F.R. Part 4 (2016). Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015). When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7 (2016). 

Furthermore, when evaluating the record, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2016). VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event. Only when a preponderance of the evidence is against the claim is the claim is denied. 38 U.S.C.A. § 5107 (West 2014) ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Therefore, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not. Fenderson v. West, 12 Vet. App. 119  (1999); Hart v. Mansfield, 21 Vet. App. 505  (2007).

In general, to evaluate the degree of disability from defective hearing, the Rating Schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness. 38 C.F.R. §§ 4.85, 4.87, Tables VI, VIa, VII. (2016). Organic impairment of hearing acuity is measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by a pure tone audiometry test in the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per second. See 38 C.F.R. § 4.85(a), (d) (2016). Ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry. See Lendenmann v. Principi, 3 Vet. App. 345 (1992). The schedular evaluations are intended to make proper allowance for improvement by hearing aids. 38 C.F.R. § 4.86 (2016).

Exceptional patterns of hearing impairment are rated under 38 C.F.R. § 4.86 (2015). Specifically, an exceptional pattern of hearing loss measures 55 decibels or more in each of the four specified frequencies (i.e. 1000, 2000, 3000, and 4000 Hertz), and hearing loss with a pure tone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz. 38 C.F.R. § 4.86(a),(b) (2015).

The Board further notes the United States Court of Appeals for Veterans Claims has held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report." Martinak, 21 Vet. App. at 455.

After carefully reviewing the evidence of record, the Board finds that the preponderance of the evidence is against a compensable for a bilateral hearing loss disability. The evidence of record does not more nearly reflect the criteria for a compensable evaluation. 38 C.F.R. § 4.7 (2016).

At the Veteran's December 2011 VA examination, an air conduction test was performed and the pure tone thresholds, in decibels, and Maryland CNC speech discrimination results were as follows:

HERTZ
CNC

1000
2000
3000
4000
Avg

 
RIGHT
55
50
65
70
60
96%
 
LEFT
55
50
70
70
61.25
80%
 
Applying 38 C.F.R. § 4.85, Table VI, to the above audiological findings, the Veteran has a numeric designation of II for his right ear and IV for his left ear.  Application of 38 C.F.R. § 4.85, Table VII, results in a 0 percent disability evaluation.

At the Veteran's August 2012 VA examination, pure tone thresholds, in decibels, and Maryland CNC speech discrimination results were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg

 
RIGHT
25
15
25
35
25
96%
 
LEFT
25
10
35
45
28.75
96%
 

Applying 38 C.F.R. § 4.85, Table VI, to the above audiological findings, the Veteran has a numeric designation of I for his right ear and I for his left ear.  Application of 38 C.F.R. § 4.85, Table VII, results in a 0 percent disability evaluation.

At the Veteran's August 2015 VA examination, pure tone thresholds, in decibels, and Maryland CNC speech discrimination results were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg

 
RIGHT
80
75
85
90
83
86%
 
LEFT
35
20
30
30
29
96%
 

The pure tone threshold results from August 2015 reflect an exceptional pattern of hearing loss for the right ear as contemplated by 38 C.F.R. § 4.86(a) because the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more. 38 C.F.R. § 4.86(a) allows the Veteran to use the higher of the Roman numerals provided by Tables VI or VIa. In this case the Veteran would be assigned a Roman numeral III on Table VI and VII would be assigned on Table Via; therefore, rating the right ear hearing loss as an exceptional hearing pattern under 38 C.F.R. § 4.86 (a) is more favorable to the Veteran. The left ear does not present an exceptional pattern of hearing loss, and therefore, Table VI is assigned Roman numeral I. Intersecting the numeric designations to the applicable row and column for the right and left ear, a 0 percent rating is derived from Table VII of 38 C.F.R. § 4.85. Hence, level VII hearing acuity is shown in the right ear and level I hearing acuity is shown in the left ear. The intersection point for these categories shows that the hearing loss does not exceed levels contemplated for a 0 percent schedular rating; thus, this audiometric and speech recognition evidence does not support a higher rating than 0 percent.

Applying the audiological test results to the regulatory criteria, the Board concludes that the preponderance of the evidence is against entitlement to a compensable rating for any period of time that is covered by this claim. 

To the extent that the Veteran reports that his audio acuity is worse than evaluated, the Board has considered his statements. This evidence is both competent and credible in regard to reporting worsening hearing acuity. However, far more probative of the degree of the disability are the results of testing prepared by skilled professionals since the schedular criteria are predicated on audiological findings rather than subjective reports of severity of hearing loss. In essence, lay statements are of limited probative value. As a layperson, the Veteran is competent to report difficulty with his hearing; however, he is not competent to assign particular speech recognition scores or pure tone decibel reading to his current acuity problems. As indicated above, ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry on any given examination. In this case in application of that mechanical application of data, the Veteran's service-connected bilateral hearing loss, at its worst, was found to be productive of level VII hearing acuity in the right ear and level I hearing acuity in the left ear (August 2015); and of level II hearing acuity in the right ear and level IV hearing acuity in the left ear (December 2011).  Therefore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.85, Diagnostic Code 6100, with respect to determining the severity of his service-connected bilateral hearing loss disability. See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Davidson v. Shinseki, 581 F.3d 1313 (2009). 

Accordingly, the claim for a compensable evaluation for hearing loss disability is denied. Absent a relative balance of the evidence, the evidence is not in equipoise and the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49. The Board believes that a uniform disability evaluation is warranted. Because the disability has not met the criteria for a higher evaluation at any time during the appeal period, there is no basis for a staged rating. See Hart, 21 Vet. App. at 509.

IV. Extraschedular Consideration

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance. See also VAOPGCPREC 6-96. However, the Board can address the matter of referral of a disability to appropriate VA officials for such consideration. 

Under the applicable criteria, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

As previously noted, in Martinak, the Court held that a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the examination to facilitate determinations regarding extraschedular consideration under 38 C.F.R. § 3.321(b). Unlike the rating schedule for hearing loss disability, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether an extraschedular rating is warranted. See Martinak, 21 Vet. App. at 455. In addition, even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination. 

The VA examination reports specifically address the functional effects caused by the Veteran's bilateral hearing loss disability. The VA examination reports include the Veteran assertions of having trouble hearing, difficulty understanding speech, and being unable to localize sound as a result of his bilateral hearing loss. Given the three examination reports, the Board finds that the VA examination report is in compliance with Martinak, and that the evidence of record is sufficient for the Board to consider whether referral for an extraschedular rating is warranted under 38 C.F.R. § 3.321(b).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture involves factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected bilateral hearing loss disability is inadequate. In this case, the Veteran at the VA examinations and at the February 2015 hearing complained of problems that are contemplated in the rating criteria. See Martinak, 21 Vet. App. at 453-54. 

With regard to the Veteran's difficulties hearing in situations with background noise, the Board notes that the regulations that designate decibel loss and speech discrimination for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability. In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86. In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999. See 64 Fed. Reg. 25206 (May 11, 1999). In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids. VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment. Accordingly, a different table of decibel threshold requirements was established (i.e., Table VIA), with the intended effect being to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting. 59 Fed. Reg. 17295 (April 12, 1994). Those certain patterns of impairment are specifically laid out in the schedule, and as explained above, this Veteran's hearing thresholds do not qualify. Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria. Thus, the Board finds that the schedular rating criteria adequately contemplate the Veteran's symptomatology, and that a remand to the RO for referral of this issue for consideration of an extraschedular evaluation is not warranted. 

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot. Regardless, the Board observes that, even if the available schedular evaluation for the Veteran's hearing loss disability were inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms," nor does he contend that he does. "Governing norms" is defined in 38 C.F.R. § 3.321(b) as "[a] finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards." While the Veteran notes interferences with occupation and daily life in that he needs people to repeat things and has trouble hearing in conversations, these symptoms and effects are neither exceptional nor unusual. No periods of hospitalization are noted as a result of this disability.

In short, there is nothing in the record to indicate that the Veteran's service-connected hearing loss disability causes impairment with ordinary conditions of daily life over and above that which is contemplated in the assigned schedular rating. The Board, therefore, has determined that the manifestations of the disability are contemplated by the schedular criteria governing hearing loss disability, and the referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. See Thun, 22 Vet. App. 111.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447  (2009). In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. In this case, the Veteran has been granted TDIU, effective May 9, 2007, and therefore, the Board will not address this further.


ORDER

Entitlement to an initial compensable evaluation for bilateral hearing loss disability is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


